 



Exhibit 10.3

(LCC LOGO) [w08895lcclogo.gif]

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), is made and entered into as of this
31th day of March, 2005 by and between LCC International, Inc., a Delaware
corporation with its corporate offices at 7925 Jones Branch Drive, McLean,
Virginia 22102 (“LCC”), and Michael S. McNelly, an individual residing at 26052
Miralinda, Lake Forest, CA, 92630 (the “Consultant”).

WITNESSETH:

WHEREAS, LCC desires to (a) secure contracts with customers in the United States
(the “Territory”) for LCC’s provision of radio frequency engineering, system
deployment (including site acquisition, program management, permitting, and
construction management) and related services, (b) secure certain ongoing
assistance with maintaining successful relationships with managing ongoing
design and deployment projects, and (c) secure consulting services relating to
specific projects, which are to be mutually agreed upon in advance and paid for
on a time and expense basis for LCC and/or certain LCC clients (collectively,
the “Services”), and

WHEREAS, Consultant has significant knowledge, experience and contacts in the
wireless telecommunications industry and desires to assist LCC in
(a) identifying opportunities and securing contracts with such customers in the
Territory for LCC to provide the Services, and (b) managing certain projects
undertaken for LCC clients, all in accordance with the terms of this Agreement;

NOW, THEREFORE, in consideration of the forgoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

     1. Engagement. LCC hereby engages Consultant as a non-exclusive Consultant
and consultant to (a) seek and identify customers in the Territory for LCC’s
Services and to assist in securing contracts with Approved Entities (as defined
below), and (b) assist in managing and maintaining successful relationships with
specified LCC clients and/or providing guidance on managing ongoing projects
with LCC clients, and Consultant hereby accepts such engagement. In such
capacity, Consultant will use its best efforts to: (i) identify opportunities
for LCC to provide Services in the Territory; (ii) prepare and implement, with
LCC’s prior approval, a customer and opportunity specific strategy for securing
a contract to provide such Services including, without limitation, identifying
the key individuals in each Approved Entity necessary to secure a decision with
respect to engaging LCC, (iii) contact, with LCC’s prior approval, the Approved
Entity regarding such opportunity; (iv) facilitate Approved Entity meetings,
presentations and negotiating sessions; (v) assist LCC in consummating
transactions with such Approved Entities including, without limitation, in
securing a contract to provide the Services; (vi) assist LCC in maintaining a
satisfactory relationship with each Approved Entity with which LCC consummates a
transaction; and (vii) provide guidance and assistance in maintaining successful
relationships with and managing projects performed for LCC clients relating to
this Agreement. Consultant agrees not to contact any person, company,
partnership, corporation, government entity or other entity concerning LCC or
its Services without LCC’s prior written approval (any such company,
partnership, corporation, government entity or other entity approved by LCC
being referred to herein as an “Approved Entity”).

2. Standard of Care; Reporting. Consultant will render the Services in
accordance with the standards of professionalism, skill, care and diligence
normally expected of senior executive personnel in publicly traded US
corporations. Consultant shall keep LCC fully informed of, and provide LCC with
prompt written notice of any material developments relating to, Consultant’s
activities hereunder. No less than monthly, Consultant shall provide LCC with a
written report setting forth (i) all activities undertaken on behalf of LCC
during the prior month, (ii) each customer contacted, and the persons contacted,
(iii) a summary of the progress made with respect to securing business from the
customer, and (iv) any

 



--------------------------------------------------------------------------------



 



impact (timing, probability of success, and other material items) on the
then-current customer / opportunity specific plans then being implemented by
Consultant. LCC’s principal point of contact for all matters hereunder
(including the submission of reports, expense requests, etc.) shall be LCC’s CEO
or such person(s) as the CEO shall designate with respect to specific matters.
Either party may change their principal points of contact by written notice to
the other party.

3. Compliance with Law. In connection with its activities under this Agreement,
Consultant shall comply with all laws, rules and regulations applicable to its
activities hereunder and shall secure and maintain all authorizations, permits,
registrations, licenses, and approvals necessary or required to conduct its
activities and perform services hereunder. Consultant shall be solely
responsible for providing insurance and benefits to its employees, and shall
indemnify, defend and save LCC harmless from any and all loss, liability, cost
or expense incurred by LCC due to any failure of Consultant comply with this
Section 3.

4. Relationship. Consultant and LCC hereby acknowledge and agree that LCC shall,
by itself or through third parties other than Consultant, have the right to
seek, identify, implement and enter into business relationships of any kind or
nature in the Territory. LCC reserves the right, in its sole and absolute
discretion, to accept or reject any prospective customer, agreement, contract,
project or business referred to LCC or pursued by Consultant. During the term of
this Agreement, neither Consultant nor any officer, director, employee,
shareholder or affiliate of Consultant shall, directly or indirectly, without
LCC’s prior written consent, engage in, support or assist, whether as an
employee, owner, consultant, Consultant or otherwise any activity related to, or
any business engaged in the activity of providing, radio frequency engineering
consulting, design or optimization services, or system deployment services
(e.g., site acquisition, zoning, construction management, or site deployment
project management services) services that compete with the Services as provided
by LCC (“LCC Competitor”). Consultant agrees that the forgoing restrictions are
reasonable and necessary to protect the legitimate interests of LCC in
protecting its trade secrets, proprietary information and business
opportunities.

5. Compensation. As Consultant’s sole and exclusive compensation hereunder, LCC
agrees to provide Consultant with the following payments:

     (a) Commission Payments. Consultant shall be entitled to the Commission
Payments set forth in Exhibit A attached hereto under the terms set forth
therein.

     (b) Consulting Support and Hourly Payments. Consultant shall be entitled to
the Consulting Support Payments and hourly fees as set forth in Exhibit A
attached hereto under the terms set forth therein.

     (c) Expenses. LCC will reimburse Consultant, at cost, for all reasonable
out-of-pocket travel or other business expenses directly incurred by Consultant
in performance of services (recognizing that Consultant may pro-rate certain
expenses based on the proportion related to the performance of the Services
hereunder) for LCC under this Agreement provided that (i) all travel and other
expenses in excess of $500 shall be pre-approved by LCC, (ii) all travel,
lodging and meal reimbursements will be reimbursed only in accordance with LCC’s
reimbursement policies then-effect with respect to its senior employees, and
(iii) all claims for expense reimbursements shall be accompanied by receipts,
with original receipts for all items over $25. Consultant shall not be entitled
to claim reimbursement for any general or administrative overhead expenses
(e.g., office equipment and supplies, telephone charges, or similar charges)
whether or not incurred while performing services hereunder.

6. Payment Terms. Consultant shall invoice LCC on a monthly basis for any
Commission Payments, hourly fees or Consulting Support Payments due under
Exhibit A earned during the prior month, and any expenses incurred during the
prior month that are subject to reimbursement under Section 5 above. All
invoices accepted by LCC for payment will be paid within thirty (30) days,
except that undisputed expense reimbursements shall be reimbursed within fifteen
(15) days of receipt by LCC. All prices and payments are inclusive of any and
all taxes, duties and levies payable with respect to the services rendered by
Consultant hereunder.

7. Nondisclosure. Consultant agrees to treat as strictly confidential any and
all business, financial,

-2-



--------------------------------------------------------------------------------



 



marketing, product, technical or other information relating to LCC, its
employees, products, services, business or financial condition including,
without limitation, any information relating to (i) the identity of any company
or customer which it contacts concerning or on behalf of LCC, and (ii) the terms
of any agreement, proposal or offer made or entered into with any such company.
Consultant shall not disclose any such information to any person, firm,
partnership, company, entity or third party without LCC’s express prior written
consent, unless disclosed to an employee of Consultant that has a need to know
the information in connection with the transactions contemplated by this
Agreement. Consultant shall not use any such information other than in
connection with its representation of LCC. Consultant shall return all such
information immediately upon the expiration or termination of this Agreement or
at any time prior thereto upon LCC’s request. The obligations set forth in this
paragraph shall survive any termination or expiration of this Agreement.

8. Term; Termination. This Agreement shall enter into effect as of the date
first set forth above and continue in full force and effect for an initial term
of one year with continuing one year renewal options, unless sooner terminated
as follows:

(a) By the mutual agreement in writing of LCC and Consultant;

(b) By either party upon giving the other not less than forty-five (45) days
written notice prior to the expiration of the initial term, or subsequent renew
terms, if any;

(c) by either party upon written notice of termination in the event of a
material breach by the other party that such party fails to cure, or
demonstrates a diligent effort to cause a cure if it is not reasonably possible
to cure within the notice period within thirty (30) days of receiving written
notice of default from the non-breaching party; or

(d) By either party immediately upon written notice in the event the other party
is adjudicated bankrupt, files a voluntary petition in bankruptcy, is the
subject of an involuntary petition in bankruptcy or makes a general assignment
for the benefit of creditors.

Upon the expiration or termination of this Agreement, each party shall be
released from all obligations and liabilities hereunder arising after the date
of such termination, except that the (i) expiration or termination of this
Agreement shall not affect Consultant’s obligations under Sections 3, 4, 7, 9,
10 and 13 hereof, and (ii) LCC will pay and continue to pay any Commission
Payments that have been fully earned and are then-payable under Exhibit A
(provided, however, that commission payments under definitive agreements
executed prior to termination shall continue to be paid following termination as
such payments are received by LCC, and provided, further that such post
termination payments shall cover only the Services engagement(s) that were
secured by Consultant’s efforts during the term hereof), (iii) LCC will pay all
Consulting Support payments earned through the date of termination, and (iv) LCC
will reimburse all approved expenses incurred up to the date of termination or
expiration. Notwithstanding anything else herein to the contrary, only in the
case of a termination by LCC under 8(b) above, in the event LCC enters into a
definitive agreement within forty five (45) days after the date of such
termination to provide Services to an Approved Entity and securing such
agreement was both (i) the subject of an Opportunity Identification Form, in the
form attached hereto as Exhibit B, executed between the parties, and
(ii) obtained through the efforts of Consultant (such that an additional payment
would have been due and payable under Exhibit A but for such termination) then
LCC shall also pay Consultant the applicable Commission Payment in accordance
with Exhibit A. Consultant agrees that LCC shall be under no obligation to
extend or renew this Agreement for any reason. Consultant agrees that upon
termination or expiration of this Agreement for any reason, except as
specifically set forth herein, LCC shall not be liable to Consultant for any
termination compensation or other compensation whatsoever, whether based on
goodwill established, clientele or customers obtained, expenses incurred, or
otherwise. Upon termination of this Agreement, Consultant shall immediately
cease all activities or conduct that might cause anyone to believe that
Consultant is a Consultant of LCC or is otherwise connected with LCC, and
Consultant shall also immediately cease using any advertising materials, trade
names, trademarks and service marks relating to LCC, its services and/or
products.

9. Relationship; Reserved Authority. The relationship described herein is that
of independent contractors, and nothing herein shall be construed to create a
partnership, employment, joint venture or principal-agent relationship. Under no
circumstances

-3-



--------------------------------------------------------------------------------



 



shall Consultant be entitled to (a) incur any obligation on behalf of LCC or to
bind LCC in any way whatsoever, or (b) receive any employment benefits from LCC
including, without limitation, workers compensation, medical or other insurance
benefits generally provided to LCC’s employees. Consultant acknowledges and
agrees that its right to use any trademark, servicemark, tradename or logo of
LCC is derived solely and exclusively by virtue of its activities hereunder, and
Consultant agrees (i) not to register or file for the use of any such trademark,
servicemark, tradename or logo expect for the sole and exclusive benefit of LCC,
and (ii) all such use shall inure to the sole and exclusive benefit of LCC.
Consultant agrees to execute any and all documents requested by LCC to evidence
or perfect LCC’s rights to such trademarks, servicemarks, tradenames or logos.

10. Indemnification. Consultant hereby agrees to indemnify, defend and save LCC
harmless from and against any and all damages, liability, costs or expenses
(including attorney’s fees) arising out of or in connection with any act or
omission of Consultant in rendering services to LCC under this Agreement
including, without limitation, any breach of the provisions of Sections 3, 4, 7,
9 and 13 hereof. The obligations under this Section 10 shall survive any
termination or expiration of this Agreement. Consultant shall secure and
maintain insurance adequate for its business including, without limitation
(a) workers’ compensation insurance as required by applicable law, (b) general
liability and automobile coverage in amounts customary for business enterprises
of its size and operations.

11. Entire Agreement; Amendments. With the exception of those agreements
executed between the parties in connection with Consultant’s prior employment
with LCC, this Agreement constitutes the entire agreement between the parties,
and supersedes any prior agreements, regarding the subject matter hereof. No
waiver of any provision hereof shall be deemed a waiver of any subsequent breach
of this Agreement. No modification, amendment or alteration to or from the terms
of this agreement shall be effective unless set forth in a written amendment
specifically referring to this Agreement and executed by both parties.

12. Assignment; Delegation; Change in Control. Consultant shall not be entitled
to assign, transfer or otherwise convey this Agreement or all or any portion of
its rights, duties or obligations under this Agreement. Consultant shall not
subcontract, sublicense, license or delegate, directly or indirectly, any of its
rights, duties or obligations hereunder without the express prior written
approval of LCC. Any transfer, assignment, delegation or other action, or
attempted transfer, assignment, delegation or other action in violation of this
Section 12 shall be null and void, and shall constitute a material breach of
this Agreement. LCC shall have the right, with immediate effect, upon written
notice to Consultant, to terminate this Agreement in the event of any material
change in the ownership of Consultant, or in the event of any change in the
control of Consultant, or in the event LCC determines, in its sole discretion,
that any one or more of the person(s) assigned by Consultant to support LCC
under this Agreement are no longer acceptable to LCC.

13. Ownership. Any and all information, reports, client information or files,
proposals, business opportunities, minutes of client meetings, inventions,
discoveries, trade secrets, data and other intellectual property made,
developed, conceived of or reduced to practice by Consultant, alone or jointly
with others, arising out of or in connection with the performance of services
hereunder shall be and remain the exclusive proprietary property of LCC and, to
the maximum extent allowable, shall be deemed works made for hire under
applicable law. Consultant agrees to inform LCC of all such developments,
materials and information, and execute any and all documents deemed necessary or
desirable by LCC to evidence its ownership of the same. All confidential or
proprietary information owned by Consultant prior to execution of this Agreement
shall remain the property of Consultant.

14. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to principles of conflicts of law. Any dispute, claim or controversy
arising out of or in connection with the Agreement, including any questions
regarding its existence, validity or termination, shall be exclusively referred
to and finally resolved by arbitration in Fairfax County, Virginia under the
rules of the American Arbitration Association before a single independent
arbitrator appointed in accordance with such rules. Notwithstanding the
foregoing, each party shall have the right (without regard to any requirement
for arbitration set forth herein) to seek and obtain

-4-



--------------------------------------------------------------------------------



 



injunctive and/or other equitable relief, to enforce this Agreement or prevent a
breach hereof, in the Virginia District court for Fairfax County, Virginia or
the federal court for the Commonwealth of Virginia, with such courts having
exclusive jurisdiction over such proceedings, and each party hereby waives any
and all objections to personal or subject matter jurisdiction in such court. The
prevailing party shall be reimbursed reasonable attorney’s fees and costs by the
losing party. The provisions of this Section 14 shall survive the termination or
expiration of this Agreement.

15. Notices. All notices shall be sent via certified mail with return receipt
requested, by Federal Express or by Facsimile (with electronic confirmation of
receipt), and shall be deemed effective upon receipt (as confirmed by return
receipt, Fed Ex delivery, or electronic confirmation) and shall be sent to the
parties at the address noted above provided, however, that all notices to LCC
shall be copied to the attention of General Counsel, at the address noted above
or transmitted via facsimile (703) 873-2900.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

LCC INTERNATIONAL, INC.

By:  /s/ C. Thomas Faulders, III

Name: C. Thomas Faulders, III

Title: Chief Executive Officer

CONSULTANT

By:  /s/ Michael S. McNelly

Name:  Michael S. McNelly

Title:____________________________

-5-



--------------------------------------------------------------------------------



 



Exhibit A

COMPENSATION

Commission Payments.

In the event that, during the term of this Agreement or any renewal periods, LCC
enters into a definitive agreement to provide Services to an Approved Entity,
for which an Opportunity Identification Form was executed in the form of
Exhibit B attached hereto, that was secured directly as a result of Consultant’s
efforts hereunder, then Consultant shall be entitled to a commission payment
equal to, unless a different percentage is set forth in the relevant opportunity
identification form, [                                                          
                                                                         ] from
the Approved Entity for Services. For the purposes of this Agreement, the term
[                                                          
                                                                         ]
Consultant’s commission shall be earned and payable, pro rata, as payments are
received by LCC from the Approved Entity under the definitive agreement.

Consulting Support Payments

During the term of this Agreement, Consultant shall provide support and
assistance to LCC in maintaining successful relationships with, and providing
ongoing advice and assistance to support successful implementation and
management of projects undertaken for, [                             
                                                                            
                         ]. In consideration of Consultantsprovision of such
services, LCC agrees to pay Consultant Consulting Support Payments equal to:



  (a)   [                                                          
                                                                         ]
during the term of this Agreement and any renewal periods; and     (b)  
[                                                          
                                                                         ]
during the term of this Agreement and any renewal periods.

Time and Expense:

In the event that LCC desires to utilize the services of Consultant on a time
and expense basis, LCC agrees to pay Consultant at a rate of
[                                                          
                                                                         ].

Initialed by:      /s/ CTF      /s/ MMC            
                              LCC           Consultant

-6-



--------------------------------------------------------------------------------



 





Exhibit B

Opportunity Identification Form

     This Opportunity Identification Form is entered into pursuant to that
certain Sales Consultant Agreement between LCC International, Inc. and Michael
S. McNelly, dated March 31, 2005 (the “Agreement”) to identify an opportunity to
be pursued by Consultant for which a Commission Payment will be made under the
terms of the Agreement.

     
Name of Approved Entity:
  ________________________________
Region / Market:
  ________________________________
Contact Person(s) at
   
  Approved Entity:
  ________________________________

     
Description of Objective:
  ________________________________

  ________________________________

  ________________________________

  ________________________________

[Note: the description should be fairly precise in terms of the opportunity
being pursued, the timeframe during which the objective will be achieved, and
the services being offered to the Approved Entity, e.g., a 50 site deployment
project for AT&T Wireless in the San Francisco area.]

Estimated Date to Complete Objective: _____________________________

Other Commission/Bonus Payment (completed only if such Payments vary from
Exhibit A, but which shall be paid in accordance with the terms of Exhibit A):

___% [        ], or
$____________ [                                  ].

All other terms and conditions of the Agreement remain in full force and effect.

Signed this _________ day ___________, 200__.



     
LCC INTERNATIONAL, INC.
  CONSULTANT
 
    By: _______________________________ By: _______________________________
Name: _____________________________
 
Name: _____________________________
Title: ______________________________
 
Title: ______________________________



-7-



--------------------------------------------------------------------------------



 



Exhibit B (i)
Establishment of Existing Approved Entities as of March 31, 2005

The following shall be considered Approved Entities at the time that this
Agreement is fully executed:

     
Name of Approved Entity:
  [           ]
Region / Market:
  Nationwide
Contact Person(s) at
   
   Approved Entity:
  [           ]

Description of Objective: Development of a partnership focused at the
[                                                          
                                                                         ]. This
partnership would also be targeted at developing and utilizing existing
capabilities within LCC to facilitate the[                             
                                                                            
                         ].

     
Name of Approved Entity:
  [                             ]

Region / Market:
  Nationwide [                             ]
Contact Person(s) at
   
  Approved Entity:
  [                             ]

Description of Objective: [                             
                                          
                                              ]

All other terms and conditions of the Agreement remain in full force and effect.

Signed this 31st day of March, 2005.

           
LCC INTERNATIONAL, INC.
    CONSULTANT  
 
        By: /s/ C. Thomas Faulders, III     By: /s/ Michael S. McNelly  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name: C. Thomas Faulders, III     Name: Michael S. McNelly  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:
Chief Executive Officer
    Title:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

-8-